Exhibit 10.2
PUT RIGHTS AGREEMENT
          This Put Rights Agreement (this “Agreement”), dated as of December 31,
2009, is entered into by and among Henry Schein, Inc., a Delaware corporation,
or its successor (“HSI”), Oak Hill Capital Management Partners II, L.P., a
Delaware limited partnership (“OHCM”), Oak Hill Capital Partners II, L.P., a
Delaware limited partnership (“OHCP” and together with OHCM, “Oak Hill”) and,
solely for purposes of Sections 2.5(d) and 2.5(e) of this Agreement, Butler
Animal Health Holding Company, LLC, a Delaware limited liability company, or its
successor (the “Company”).
          WHEREAS, as a condition to the consummation of the transactions
contemplated by the Omnibus Agreement (as defined below), the parties have
agreed to enter into this Agreement.
          NOW, THEREFORE, in consideration of the promises and of the covenants
and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1. Definitions.
          (a) Capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the Operating Agreement (as defined
below).
          (b) For the purposes of this Agreement, each of the following terms
shall have the following respective meanings:
               “Agreement” shall have the meaning set forth in the Preamble.
               “Annual Put Limitation Amount” means an amount equal to (i)
$125,000,000 for the first Put Year, (ii) $137,500,000 for the second Put Year
and (iii) $150,000,000 for the third Put Year and for each Put Year thereafter.
               “BAHHC Common Shares” means the “Common Shares” or, following an
Initial Public Offering, the “Successor Common Stock” (each as defined in the
Operating Agreement), in each case, as adjusted for any reclassification,
recapitalization, distribution, split, combination, exchange or similar
adjustment thereof.
               “Burns” shall mean Burns Veterinary Supply Inc., a New York
corporation.
               “Closing Date” shall have the meaning set forth in the Omnibus
Agreement.

 



--------------------------------------------------------------------------------



 



               “Commission” means the United States Securities and Exchange
Commission, or any other federal agency administering the Securities Act and the
Exchange Act at the time.
               “Company” shall have the meaning set forth in the Preamble.
               “Convertible Security” means any capital stock, equity or debt
security convertible into, exchangeable for or representing any rights to
subscribe for or acquire any BAHHC Common Shares. For purposes of clarification,
“Convertible Security” shall not include any options.
               “Darby” means the Darby Group Companies, Inc., a New York
corporation.
               “Decision Period” shall have the meaning set forth in
Section 2.2(a)(ii)(2).
               “Designated Investment Banker” shall have the meaning set forth
in Section 2.2(a)(ii)(1).
               “Discount Rate” means the National Municipal Bond yields for AAA
Rated Tax Exempt General Obligations Bonds as reported by Bloomberg for the
nearest period of time remaining with respect to the tax liabilities applicable
to the FIFO tax adjustment, which, as of November 29, 2009 is 0.66% for the two
(2) year bond.
               “Enterprise Value Methodology” means a methodology to be
considered by the Designated Investment Banker in connection with its
determination of Fair Market Value, whereby first, the enterprise value of the
Company is calculated by multiplying (i) normalized EBITDA by (ii) an
appropriate multiple as determined by the Designated Investment Banker, and
second, total cash and cash equivalents of the Company and its subsidiaries as
of the most recent full month-end balance sheet date immediately preceding the
applicable Put Notice Date would be added thereto, and third, from the
enterprise value so calculated, the total indebtedness of the Company and its
subsidiaries for borrowed monies as of the most recent full month-end balance
sheet date immediately preceding the applicable Put Notice Date would be
subtracted.
               “Excess Tax Distribution Adjustment Amount” for OHCP or OHCM
means an amount equal to the difference between (i) the aggregate net amount
that would have been received by OHCP or OHCM, as applicable, with respect to
the Put Securities if on the day immediately preceding the Put Closing Date the
Company had made a distribution to its members in the minimum amount sufficient
to eliminate the distribution advances to all members (including accrued amounts
in the nature of interest) provided for in Section 6.6(a)(ii) of the Operating
Agreement outstanding as of that day (the “First Distribution”) and then
redistributed the amount of distribution advances treated as repaid pursuant to
Section 6.6(a)(ii) (followed, in the case of OHCP, by a distribution by WABC of
the proceeds of those distributions) and (ii) the aggregate amount that would
have been received by Oak Hill with respect to the Put Securities if on the day
immediately preceding the Put Closing Date the Company had made a distribution
to its members in the amount of the First Distribution (and, in the case of
OHCP, followed by a distribution of the proceeds of this distribution) but on
that date the amount of the distribution advances provided for in that
Section 6.6(a)(ii) for all members had been zero (in both cases not taking
account of any adjustments relating to tax liabilities resulting from the change
by the Company from the LIFO to the FIFO inventory accounting method). To the
extent the amount determined under clause (i) of the immediately preceding
sentence exceeds the amount determined under clause (ii) of that sentence the
Excess Tax Distribution Adjustment Amount shall be considered “positive”; to the
extent the amount

2



--------------------------------------------------------------------------------



 



determined under that clause (ii) exceeds the amount determined under that
clause (i) the Excess Tax Distribution Adjustment Amount shall be considered
“negative.” Attached hereto as Exhibit A is an example of the Excess Tax
Distribution Adjustment Amount calculation set forth above.
               “Fair Market Value” means the fair market value of 100% of the
equity interests of the Company, calculated as of the relevant Put Notice Date
(except as specifically provided in the definition of Enterprise Value
Methodology), determined pursuant to Section 2.2(a) or Section 2.2(b)(ii), as
applicable.
               “Final Determination” shall have the meaning set forth in Section
2.2(a)(ii)(1).
               “Final Notice” shall have the meaning set forth in
Section 2.2(a)(ii)(2).
               “Governmental Authority” shall mean any government or any agency,
bureau, board, commission, court, department, official, political subdivision,
tribunal or other instrumentality of any government, whether federal, state or
local.
               “HSI” shall have the meaning set forth in the Preamble.
               “In the Money Options” means (i) all issued and outstanding
options for BAHHC Common Shares for which the applicable exercise price is less
than the Put Price and which are either vested as of the applicable Put Closing
Date or may become vested in accordance with their terms within six (6) months
after the applicable Put Closing Date, and (ii) any BAHHC Common Shares issued
upon exercise of any options at any time on or after the applicable Put Notice
Date through the date immediately preceding the applicable Put Closing Date.
               “HSI Change of Control” means (a) if any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of 50% or more of the voting stock of HSI
or, in the context of a consolidation, merger or other corporate reorganization
in which HSI is not the surviving entity, 50% or more of the voting stock
generally entitled to elect directors of such surviving entity (or in the case
of a triangular merger, of the parent entity of such surviving entity),
calculated on a fully diluted basis; or (b) the sale of all or substantially all
the assets of HSI and its subsidiaries (on a consolidated basis).
               “Initial Public Offering” means the initial underwritten public
offering of common stock by the Company pursuant to an effective registration
statement on Form S-1 (or any successor form) under the Security Act.
               “Lien” means any pledge, hypothecation, right of others, claim,
security interest, encumbrance, adverse claim or interest, voting trust
agreement, interest, equity, option, lien, right of first refusal, charge or
other restriction or limitation.
               “LIFO Tax Adjustment Amount” means, with respect to the tax
distributions to be made by the Company on or after the Put Closing Date with
regard to the income already recognized, and to be recognized, for tax purposes
by the Company as a result of the change from the LIFO to the FIFO inventory
accounting method in accordance with Section 4.1 of the Operating Agreement, the
amount calculated by multiplying (x) the present value (discounted at the
Discount Rate) of the amount of tax liability to be borne by OHCP or OHCM, as
applicable, with regard to that income pursuant to the last sentence of
Section 4.1 of the Operating Agreement, based on the Corporate Tax Rate (as
defined in the Operating Agreement, based on the operations of the Company as of
the day immediately preceding the Put Closing Date for the purpose of
determining allocation and apportionment) in effect for the relevant periods on
the day immediately preceding the Put Closing Date, by (y) a fraction, (i) the
denominator of which shall be the Effective

3



--------------------------------------------------------------------------------



 



Percentage Interest (as defined in the Operating Agreement) of Oak Hill
immediately following the consummation of the transactions contemplated by the
Omnibus Agreement, and (ii) the numerator of which shall be the Effective
Percentage Interest represented by the Put Securities as of immediately
following the consummation of the transactions contemplated by the Omnibus
Agreement.
               “Market Price” means the closing sale price per BAHHC Common
Share on the applicable Put Notice Date (or the nearest preceding business day).
               “Notice” shall have the meaning set forth in Section 3.2.
               “Oak Hill” shall have the meaning set forth in the Preamble.
               “OHCM” shall have the meaning set forth in the Preamble.
               “OHCP” shall have the meaning set forth in the Preamble.
               “Omnibus Agreement” means the Omnibus Agreement, dated as of
November 29, 2009, by and among HSI, National Logistics Services, LLC, Oak Hill,
WABC, Darby, Burns, the Company and the other Persons party thereto.
               “Operating Agreement” means the Third Amended and Restated
Limited Liability Company Operating Agreement of the Company, dated as of the
date hereof, between WABC, OHCM, HSI, OHCP, Darby, Burns and the other members
party thereto, as amended from time to time in accordance with the terms
thereof.
               “Person” means an individual, a corporation, a partnership, a
joint venture, a trust, an unincorporated organization, a limited liability
company or partnership, a government and any agency or political subdivision
thereof.
               “Put Closing” shall have the meaning set forth in Section 2.4(a).
               “Put Closing Date” shall have the meaning set forth in
Section 2.4(a).
               “Put Interest Percentage” means a percentage equal to the sum of:
(i) the number of BAHHC Common Shares designated as Put Securities in the
relevant Put Notice divided by the total number of BAHHC Common Shares and
Convertible Securities then issued and outstanding determined on a fully diluted
as-converted basis as of the Put Notice Date taking into account option dilution
for In the Money Options, plus (ii) the product of (A) the number of shares of
WABC Common Stock designated as Put Securities in the relevant Put Notice
divided by the total number of shares of WABC Common Stock, multiplied by
(B) the WABC Ownership

4



--------------------------------------------------------------------------------



 



Percentage, in each case as calculated as of the Put Notice Date (except as
indicated in the definition of In the Money Options).
               “Put Notice” shall have the meaning set forth in Section 2.1(b).
               “Put Notice Date” means, with respect to each Put Notice, the
date on which such Put Notice is delivered to HSI.
               “Put Price” means the aggregate amount payable to Oak Hill in
connection with the exercise of a Put Right, calculated by multiplying either
(1) the Put Interest Percentage and the Fair Market Value in the case of
Sections 2.2(a) and 2.2(b)(ii) or (2) the Market Price and the number of BAHHC
Common Shares designated as Put Securities in the case of Section 2.2(b)(i), as
applicable; provided, that, in the case of Section 2.2(a), the Put Price shall
equal (w) the amount as provided in clause (1) above plus (x) the Excess Tax
Distribution Adjustment Amount, if it is positive, or minus (y) the Excess Tax
Distribution Adjustment Amount, if it is negative, and minus (z) the LIFO Tax
Adjustment Amount, and on the Put Closing Date (A) Oak Hill shall transfer to
HSI the entitlement with respect to the amounts in clause (x) and (B) HSI shall
assume from Oak Hill the obligations with respect to the amounts in clauses
(y) and (z).
               “Put Right” shall have the meaning set forth in Section 2.1(a).
               “Put Securities” shall have the meaning set forth in
Section 2.1(b).
               “Put Year” means the one year period commencing on the first
anniversary of the Closing Date and ending on the date immediately prior to the
second anniversary of the Closing Date and each successive one year period
thereafter.
               “Qualified Initial Public Offering” has the meaning given to such
term in the Registration Rights Agreement.
               “Regulatory Approvals” means all regulatory approvals from and
notices to any Governmental Authority that are required in order to consummate
the transactions contemplated at the applicable Put Closing, including any such
regulatory approvals or notices required to be obtained by the Company or any of
its subsidiaries.
               “Securities” means, collectively, all or any portion of, the
3,074.27 BAHHC Common Shares owned by OHCM as of the date hereof (as adjusted
for reclassification, recapitalization, distributions, splits, combinations,
exchanges or similar events) and, all or any portion of, the 210,119.70 shares
of WABC Common Stock owned by OHCP, as of the date hereof (as adjusted for
reclassification, recapitalization, distributions, splits, combinations,
exchanges or similar events).

5



--------------------------------------------------------------------------------



 



               “Securities Act” means the Securities Act of 1933, as amended, or
any similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
               “WABC” means W.A. Butler Company, a Delaware corporation, or its
successor.
               “WABC Common Stock” means the shares of common stock of WABC, par
value $0.01 per share, as adjusted for any reclassification, recapitalization,
distribution, split or combination, exchange or similar adjustment thereof.
               “WABC Ownership Percentage” means a percentage equal to the
number of BAHHC Common Shares owned by WABC divided by the total number of BAHHC
Common Shares then issued and outstanding, determined on a fully diluted basis,
taking into account option dilution for In the Money Options, in each case as
calculated as of the Put Notice Date (except as indicated in the definition of
In the Money Options).
ARTICLE II
PUT RIGHTS
     2.1. Put Right Grants and Mechanics.
              (a) HSI hereby grants to Oak Hill the right (a “Put Right”), at
any time and from time to time on or after the earlier of (x) first anniversary
of the Closing Date or (y) an HSI Change of Control, to require HSI to purchase
all or any portion of the Securities then owned by Oak Hill, on the terms and
subject to the conditions set forth in this Agreement.
              (b) Oak Hill may exercise its Put Right by delivery of a written
Notice (a “Put Notice”) to HSI, which Put Notice shall state that Oak Hill is
exercising its Put Right to require HSI to purchase the number and type of
Securities specified in such Put Notice (the “Put Securities”).
          2.2. Determination of Fair Market Value. For purposes of calculating
Put Price payable in connection with the exercise of any Put Right, the Fair
Market Value shall be determined as follows:
              (a) Pre-QPO. If the Put Notice is delivered prior to a Qualified
Initial Public Offering, the Put Price payable in connection with the exercise
of any Put Right shall be determined as follows:
     (i) Mutual Agreement. Oak Hill and HSI shall use all reasonable efforts and
negotiate in good faith to agree upon the Fair Market Value. If Oak Hill and HSI
agree upon the Fair Market Value, then, subject to the conditions to closing set
forth in Section 2.4 below, Oak Hill shall sell, transfer and convey, and HSI
shall purchase and accept, the Put Securities free and clear of all Liens at the
Put Closing for the Put Price calculated based on such agreed-upon Fair Market
Value.

6



--------------------------------------------------------------------------------



 



     (ii) Dispute Procedures. (1) If Oak Hill and HSI are unable to agree upon
the Fair Market Value pursuant to Section 2.2(a)(i) within twenty-one (21) days
of the Put Notice Date, then either party may request, by delivery of a written
Notice to the other party, a reputable independent nationally recognized
investment bank retained by the Company, or, if such investment bank is not
acceptable to Oak Hill or HSI, another reputable independent nationally
recognized investment bank as to which HSI and Oak Hill mutually agree (the
“Designated Investment Banker”), that the Designated Investment Banker determine
the Fair Market Value. If HSI and Oak Hill are unable to agree upon the
selection of the Designated Investment Banker, then each shall select one
nationally recognized investment bank and the Designated Investment Banker shall
be selected by those two investment banks, whose determination of the Designated
Investment Banker will constitute an arbitral award that is final, binding and
non-appealable and upon which a judgment may be entered by a court with
jurisdiction thereover. The Designated Investment Banker shall determine the
Fair Market Value, using such method or methods of determining Fair Market Value
as it, in its sole discretion, shall determine; provided, however, that in
determining Fair Market Value, the Designated Investment Banker shall (A) not
include a discount for lack of control, minority interests, lack of a public
market in the Company’s securities or leverage levels, block sale discounts or
otherwise take into account any contractual restrictions on the Company’s
ability to operate anywhere in the world or limiting HSI’s ability to consummate
the Put Closing (other than as set forth in this Agreement), (B) consider, among
other things, the value that could be realized by a sophisticated seller seeking
to maximize the consideration to be received for the Put Securities, whether
through a private sale of 100% of the Company or a strategic combination or in
an Initial Public Offering (determined on a fully distributed basis) and
assuming, for purposes of the valuation, that the capital stock of the Company
is widely held and no one shareholder holds a control position), without taking
into consideration any initial public offering discount or underwriter’s
discount or any other costs or expenses of sale, and (C) consider, in addition
to any other methods deemed by the Designated Investment Banker, in its sole
discretion, to be customary or appropriate, the Enterprise Value Methodology.
For the avoidance of doubt, the Designated Investment Banker shall not consider
or attribute any value (or negative value) to any distribution advances by the
Company provided for in Section 6.6(a)(ii) of the Operating Agreement or tax
liabilities relating to the change from the LIFO to the FIFO inventory
accounting method, which is the subject of the last sentence of Section 4.1 of
the Operating Agreement. Upon reasonable notice, the Designated Investment
Banker shall provide each of Oak Hill and HSI the opportunity to make one
presentation (with representatives of the non-presenting party present) of
reasonable length to the Designated Investment Banker regarding their respective
views on the determination of Fair Market Value; provided that any materials
provided by any party to the Designated Investment Banker in connection with
such presentation shall be simultaneously provided to the other party. The
Designated Investment Banker shall issue its determination in writing to Oak
Hill and HSI (the “Final Determination”) within forty-five (45) days of

7



--------------------------------------------------------------------------------



 



delivery of the initial Notice to the Designated Investment Banker requesting
such determination and will constitute an arbitral award that is final, binding
and non-appealable and upon which judgment may be entered by a court with
jurisdiction thereover.
     (2) Oak Hill shall have fifteen (15) days after delivery of the Final
Determination (the “Decision Period”) to decide whether to (A) withdraw its Put
Notice or (B) require HSI to purchase the Put Securities indicated in its Put
Notice for a price equal to the Put Price calculated based on the Fair Market
Value set forth in the Final Determination, which decision shall be furnished to
HSI by written Notice delivered prior to the expiration of the Decision Period,
notifying HSI of such decision (the “Final Notice”). If the Final Notice
indicates that Oak Hill is withdrawing its Put Notice or if Oak Hill fails to
deliver a Final Notice prior to the expiration of the Decision Period, then the
Put Notice shall be deemed to be irrevocably withdrawn and HSI shall not be
required to purchase the Put Securities specified in such Put Notice. Any Put
Notice that is withdrawn pursuant to this Section 2.2(a)(ii)(2) shall continue
to be deemed to have been delivered for purposes of Section 2.5(c).
          (b) Post-QPO. If the Put Notice is delivered after a Qualified Initial
Public Offering: (i) if the BAHHC Common Shares are then listed or quoted on
NASDAQ or NYSE, the Put Price shall be equal to the Market Price, and (ii) if
the BAHHC Common Shares are not then listed or quoted on NASDAQ or NYSE, the
Fair Market Value shall be determined in accordance with Section 2.2(a). In lieu
of exercising a Put Right hereunder, Oak Hill may, subject to any restriction
set forth in the Registration Rights Agreement and any applicable securities law
restrictions, sell any or all of their respective BAHHC Common Shares on the
open market pursuant to Rule 144 of the Securities Act or the Registration
Rights Agreement.
     2.3. Payment of Put Price. The Put Price payable by HSI at the Put Closing
shall be payable in a single cash payment by wire transfer of immediately
available funds to an account designated by Oak Hill in writing at least two
(2) days prior to the Put Closing.
     2.4. Put Closing; Conditions Precedent.
          (a) HSI and Oak Hill shall consummate the sale of the Put Shares (the
“Put Closing”) as soon as reasonably practicable after the delivery of the Final
Notice to HSI, but in no event later than thirty (30) days after delivery of the
Final Notice (the “Put Closing Date”), subject in all respects to the
satisfaction of the conditions set forth in Sections 2.4(b) and 2.4(c).
          (b) HSI’s obligations to purchase the Put Securities at a Put Closing
shall be expressly subject to the fulfillment or express written waiver by HSI
of the following conditions on or prior to the applicable Put Closing Date:
     (i) HSI shall have received from Oak Hill certificates or other instruments
representing the Put Securities, together with unit, stock or other appropriate
powers duly endorsed with respect thereto, together with and any other
documentation reasonably requested by HSI in order to confirm that such

8



--------------------------------------------------------------------------------



 



Put Shares, and all rights in respect thereof (including, without limitation,
all economic and voting rights) are being transferred to HSI free and clear of
all Liens.
     (ii) There shall not be any order of any Governmental Authority restraining
or invalidating the transactions which are the subject of this Agreement.
     (iii) The purchase and sale of the Put Securities at the Put Closing would
not violate the Securities Act or any state securities or “blue sky” laws
applicable to Oak Hill, HSI, the Company or the Put Securities.
          (c) Oak Hill’s obligations to sell the Put Securities at a Put Closing
shall be expressly subject to the fulfillment or express written waiver by Oak
Hill of the following conditions on or prior to the applicable Put Closing Date:
     (i) HSI shall have paid the Put Price.
     (ii) There shall not be any order of any Governmental Authority restraining
or invalidating the transactions which are the subject of this Agreement.
     (iii) The purchase and sale of the Put Securities at the Put Closing would
not violate the Securities Act or any state securities or “blue sky” laws
applicable to Oak Hill, HSI, the Company or the Put Securities.
          (d) If any of the conditions set forth in Section 2.4(b) and 2.4(c)
are not or are not reasonably expected to be satisfied on the Put Closing Date,
HSI and Oak Hill shall cooperate in good faith to cause such conditions to be
satisfied.
     2.5. Additional Terms and Conditions Applicable to Put Rights.
          (a) Oak Hill shall only be permitted to exercise its Put Right if the
Put Price for the Put Securities to be acquired from Oak Hill at the applicable
Put Closing is equal to or greater than fifty million dollars ($50,000,000),
unless the Put Securities constitute all of the Put Securities then owned by Oak
Hill. If, upon determination of the Put Price payable to Oak Hill in connection
with its exercise of a Put Right in accordance with the terms hereof, the Put
Price is less than fifty million dollars ($50,000,000), unless the Put
Securities constitute all of the Put Securities then owned by Oak Hill, then the
Put Notice corresponding to such Put Right shall be void ab initio and HSI shall
have no obligation with respect thereto.
          (b) In any Put Year, HSI shall not be required to pay, in the
aggregate, Put Prices hereunder in excess of the applicable Annual Put
Limitation Amount. If the Put Price otherwise payable by HSI hereunder on a Put
Closing Date, when combined with all other Put Prices paid by HSI hereunder
during the Put Year in which such Put Closing Date is to occur, would exceed the
Annual Put Limitation Amount, then, subject to Section 2.5(a), HSI shall only be
obligated to purchase that portion of the Put Securities that have an aggregate
Put Price so that, when combined with all other Put Prices paid by HSI hereunder
during the Put Year in which such Put Closing Date is to occur, the

9



--------------------------------------------------------------------------------



 



Annual Put Limitation Amount is not exceeded, and the number of Put Securities
to be acquired on such Put Closing Date shall be reduced accordingly on a pro
rata basis.
          (c) No Put Notice may be delivered if a Put Notice has already been
delivered during the immediately preceding twelve (12) month period, and any
such Put Notice shall be void ab initio; provided, however, if a Put Notice is
withdrawn pursuant to Sections 2.2(a)(ii)(2) or 2.5(a), then Oak Hill may
deliver a Put Notice after the date that is six (6) months following the
(x) expiration of the applicable Decision Period in the case of
Section 2.2(a)(ii)(2) and (y) date of determination that the Put Price is less
than $50,000,000 under Section 2.5.
          (d) The Company shall, and HSI and Oak Hill shall cause the Company
to, provide the Designated Investment Banker with access, upon reasonable notice
and during normal business hours, to management of the Company and to such
documents and information as it shall reasonably request, including, without
limitation, the most recently approved Company Budget and projections for the
Company’s next fiscal year presented by Company management to the Company Board.
Any access under this Section 2.5(d) shall be subject to such limitations as the
Company may reasonably require to prevent the disclosure of non-public
information and/or the material disruption of the business of the Company,
including, without limitation, the execution of a non-disclosure agreement by
the Designated Investment Banker in form and substance reasonably satisfactory
to the Company. The Company shall provide reasonable prior written notice to HSI
and Oak Hill of any access to be provided by the Company to the Designated
Investment Banker. HSI, Oak Hill and their respective representatives shall have
the right to accompany the Designated Investment Banker on any visits to
Company’s facilities or in any meetings between the Designated Investment Banker
and management of the Company.
          (e) All fees, costs and expenses of the Designated Investment Banker
incurred in connection with the determination of the Put Price hereunder shall
be borne by the Company.
          (f) The Put Rights granted hereunder are personal to Oak Hill and may
not be transferred or assigned by Oak Hill other than in accordance with
Section 3.8 hereof.
ARTICLE III
MISCELLANEOUS
     3.1. Choice of Law; Forum; Waiver of Jury Trial. This Agreement and all
claims and controversies hereunder (whether based on contract, tort or any other
theory) shall be governed by and construed in accordance with the internal laws
of the state of New York, without regard to the choice of law provisions
thereof. Any proceeding arising out of or relating to this Agreement shall be
brought in the courts of the state of New York sitting in the County of New
York, State of New York, or, if it has or can acquire jurisdiction, in the
United States District Court for the Southern District of New York. Each party
hereby expressly submits to the personal jurisdiction and venue of such courts
as provided above for the purposes thereof and expressly waives any claim of
improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
set forth or referred to in Section 3.2. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT

10



--------------------------------------------------------------------------------



 



PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     3.2. Notices. All notices, requests, demands, approvals, consents, waivers
and other communications required or permitted to be given under this Agreement
(each, a “Notice”) shall be in writing and delivered in person, by facsimile
transmission (with a Notice contemporaneously given by another method specified
in this Section 3.2) or by overnight courier service, at the following addresses
(or at such other address for a party as shall be specified to the other parties
by like Notice). All such Notices shall only be duly given and effective upon
receipt (or refusal of receipt).

  (a)   If to HSI, to:

Henry Schein, Inc.
135 Duryea Road
Melville, NY 11747
Facsimile: (631) 843-5660
Attn: General Counsel

With a copy (which shall not constitute notice) to:

      Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Facsimile: (212) 969-2900
Attn: Steven Kirshenbaum, Esq.

  (b)   If to Oak Hill, to:

Oak Hill Capital Partners II, L.P.
Oak Hill Capital Management Partners II, L.P.
201 Main Street, Suite 1680
Fort Worth, TX 76102
Facsimile: (817) 339-7350
Attn: Ray Pinson

With a copy (which shall not constitute notice) to:

11



--------------------------------------------------------------------------------



 



      Oak Hill Capital Management, LLC
Park Avenue Tower
65 East 55th Street, 36th Floor
New York, NY 10022
Facsimile: (212) 527-8454
Attn: John Monsky

and

      Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Facsimile: (212) 492-0570
Attn: Angelo Bonvino, Esq.

     3.3. Amendments. Any provision of this Agreement may be modified, amended
or waived only by a writing signed by each of the parties hereto. For the
purposes of this Agreement and all agreements executed pursuant hereto, no
course of dealing between or among any of the parties hereto and no delay on the
part of any party hereto in exercising any rights hereunder or thereunder shall
operate as a waiver of the rights hereof and thereof.
     3.4. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.
     3.5. Integration. This Agreement, including the exhibits, documents and
instruments referred to herein or therein, constitutes the entire agreement
among the parties with respect to the subject matter hereof.
     3.6. Construction. The Article and Section headings used or contained in
this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement. The parties have participated jointly in the
negotiation and drafting of this Agreement with counsel sophisticated in
investment transactions. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
     3.7. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     3.8. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, that no party may directly or
indirectly assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of HSI and

12



--------------------------------------------------------------------------------



 



Oak Hill. Notwithstanding the foregoing, (a) HSI shall be entitled to assign its
rights and obligations under this Agreement, without the consent of any other
party hereto, to any Affiliate of HSI; and (b) OHCM and OHCP shall be entitled
to assign their respective rights and obligations under this Agreement, without
the consent of any other party hereto, to its Permitted Primary Transferees;
provided, however, that (i) one Person reasonably acceptable to HSI shall be
appointed as agent with full power and authority to act conclusively and timely
for and on behalf of all such Permitted Primary Transferees with respect to
their rights and obligations hereunder, on terms and conditions reasonably
satisfactory to HSI and (ii) HSI shall not incur or become subject to any
additional obligations as a result of any such assignment. For the avoidance of
doubt, in the event that HSI (i) consolidates with or merges into any other
person and shall not be the continuing or surviving entity in such consolidation
or merger or (ii) transfers all or substantially all of its properties and
assets to any person, then, in each case, the successors and purchasers of HSI
or HSI’s properties and assets, as appropriate, shall agree to fulfill and
comply with the obligations set forth in this Agreement. Notwithstanding any
assignment by any party of its obligations hereunder, such assigning party shall
remain primarily liable for all obligations so assigned.
[Signature Page Follows.]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement on the date first above written.

                  HENRY SCHEIN, INC.    
 
           
 
  By:   /s/ Michael Ettinger     
 
  Name:  
 
Michael Ettinger    
 
  Title:   Senior Vice President and Secretary     
 
                OAK HILL CAPITAL MANAGEMENT
PARTNERS II, L.P.    
 
                By: OHCP GenPar II, L.P., its general partner         By: OHCP
MGP II, LLC, its general partner    
 
           
 
  By:   /s/ John R. Monsky     
 
  Name:  
 
John R. Monsky    
 
  Title:   Vice President     
 
                OAK HILL CAPITAL PARTNERS II, L.P.    
 
                By: OHCP GenPar II, L.P., its general partner         By: OHCP
MGP II, LLC, its general partner    
 
           
 
  By:   /s/ John R. Monsky     
 
     
 
   
 
  Name:   John R. Monsky     
 
  Title:   Vice President     
 
                BUTLER ANIMAL HEALTH HOLDING         COMPANY, LLC (solely with
respect to         Sections 2.5(d) and 2.5(e) of this Agreement)    
 
           
 
  By:   /s/ Kevin R. Vasquez     
 
     
 
   
 
  Name:   Kevin R. Vasquez     
 
  Title:   CEO and President    

[Signature Page to Put Rights Agreement]

 